                                           Case 5:20-cv-05501-EJD Document 64 Filed 03/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VIAVI SOLUTIONS INC.,                               Case No. 20-cv-05501-EJD (SVK)
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING JOINT
                                   9             v.                                          DISCOVERY LETTER BRIEF
                                  10     PLATINUM OPTICS TECHNOLOGY                          Re: Dkt. Nos. 61, 62
                                         INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On February 24, 2021, the parties filed a joint discovery letter brief and an administrative

                                  14   motion to file the joint discovery letter brief under seal. Dkts. 61, 62. Having reviewed the

                                  15   submission, the Plaintiff’s request for discovery and the motion to file the joint discovery letter

                                  16   brief under seal are DENIED WITHOUT PREJUDICE in light of the pending motion for

                                  17   summary judgment (Dkt. 45). The parties may resubmit the joint discovery letter brief after the

                                  18   motion for summary judgment is decided.

                                  19          SO ORDERED.

                                  20   Dated: March 1, 2021

                                  21

                                  22
                                                                                                     SUSAN VAN KEULEN
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
